
	
		I
		112th CONGRESS
		1st Session
		H. R. 3305
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Scott of Virginia
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a meaningful opportunity for parole or
		  similar release for child offenders sentenced to life in prison, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Justice Accountability and
			 Improvement Act of 2011.
		2.FindingsCongress finds the following:
			(1)Historically, courts in the United States
			 have recognized the undeniable differences between adult and youth
			 offenders.
			(2)While writing for the majority in Roper v.
			 Simmons (125 S. Ct. 1183), a recent Supreme Court decision abolishing use of
			 the death penalty for juveniles, Justice Kennedy declared such differences to
			 be marked and well understood.
			(3)Notwithstanding
			 such edicts, many youth are being sentenced in a manner that has typically been
			 reserved for adults. These sentences include a term of imprisonment of life
			 without the possibility of parole.
			(4)The decision to
			 sentence youthful offenders to life without parole is an issue of growing
			 national concern.
			(5)On May 17, 2010, the Supreme Court decided
			 Graham v. Florida, 130 S. Ct. 2011 (2010), which held that Eighth Amendment’s
			 Cruel and Unusual Punishments Clause does not permit a juvenile to be sentenced
			 to life in prison without parole for a non-homicide crime, and that sentences
			 of life without parole for such cases is unconstitutional.
			(6)While there are no
			 youth serving such sentences in the rest of the world, research indicates that
			 there are over 2,500 youth offenders serving life without parole in the United
			 States.
			(7)The estimated rate
			 at which the sentence of life without parole is imposed on children nationwide
			 remains at least 3 times higher today than it was 15 years ago.
			(8)The majority of
			 youth sentenced to life without parole are first-time offenders.
			(9)Sixteen percent of
			 these individuals were age 15 or younger when they committed their
			 crimes.
			(10)According to the Bureau of Prisons, the
			 annual cost of incarcerating an inmate is $28,284. In light of this figure, the
			 total cost of incarcerating a juvenile for life will be millions of
			 dollars.
			3.Establishing a
			 meaningful opportunity for parole for child offenders
			(a)In
			 general
				(1)RequirementsFor
			 each fiscal year after the expiration of the period specified in
			 subsection (d)(1), each State shall have
			 in effect laws and policies under which each child offender who is serving a
			 life sentence receives, not less than once during the first 15 years of
			 incarceration, and not less than once every 3 years of incarceration
			 thereafter, a meaningful opportunity for parole or other form of supervised
			 release. This provision shall in no way be construed to limit the access of
			 child offenders to other programs and appeals which they were rightly due prior
			 to the enactment of this Act.
				(2)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Attorney
			 General shall issue guidelines and regulations to interpret and implement this
			 section.
				(b)DefinitionIn
			 this section and
			 section 4, the term child offender who is
			 serving a life sentence means an individual who—
				(1)is convicted of one or more offenses where
			 any act or acts in furtherance of the offense or offenses was committed before
			 the individual attained the age of 18; and
				(2)is sentenced, for such an offense or
			 offenses, to a term of imprisonment of life, or of any number of years
			 exceeding 15 years, cumulatively.
				(c)ApplicabilityThis section shall apply to individuals
			 sentenced before, on, or after the date of the enactment of this Act.
			(d)Compliance and
			 consequences
				(1)Compliance
			 dateEach State shall have
			 not more than 3 years from the date of enactment of this Act to be in
			 compliance with this section, except that the Attorney General may grant a
			 2-year extension to a State that is making a good faith effort to comply with
			 this section.
				(2)Consequence of
			 noncomplianceFor any fiscal year after the expiration of the
			 period specified in
			 paragraph (1), a State that fails to be
			 in compliance with this section shall not receive 10 percent of the funds that
			 would otherwise be allocated for that fiscal year to that State under subpart 1
			 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial
			 Justice Assistance Grant Program or otherwise.
				(3)ReallocationAmounts
			 not allocated under a program referred to in
			 paragraph (2) to a State for failure to
			 be in compliance with this section shall be reallocated under that program to
			 States that are in compliance with this section.
				4.Notice to
			 victimsEach State that has in
			 effect laws and policies in accordance with the requirements of
			 section 3 shall, not later than 1 year after
			 the date of compliance with such section—
			(1)provide notice to
			 the public of such laws and policies, which shall include—
				(A)a description of the opportunities for
			 parole or supervised release available to child offenders who are serving a
			 life sentence, and how those opportunities differ from the laws and policies in
			 effect before compliance with
			 section 3; and
				(B)the name and contact information of the
			 office, agency, or other entity that may be contacted for additional
			 information about such laws and policies, including the application of such
			 laws and policies to a child offender who is serving a life sentence, by a
			 victim who was directly and proximately harmed as a result of an offense
			 described in
			 section 3(b) that was committed by such a child
			 offender; and
				(2)provide procedures whereby a victim who was
			 directly and proximately harmed as a result of an offense described in
			 section 3(b) that was committed by a child
			 offender who is serving a life sentence may, upon request, receive information
			 about the specific opportunities for parole or supervised release to be
			 provided to such child offender in accordance with such laws and policies,
			 including dates of parole or supervised release hearings and notice of
			 decisions granting or denying parole or supervised release.
			5.Establishing a
			 parallel system for child offenders serving life sentences at the Federal
			 levelSection 3624 of title
			 18, United States Code, is amended—
			(1)in subsection (a)
			 by striking A prisoner and inserting Except as otherwise
			 provided by law, a prisoner; and
			(2)by adding at the
			 end the following:
				
					(g)Opportunity for
				release for child offenders serving a life sentenceNot later than 1 year after the date of the
				enactment of this subsection, the Attorney General shall establish and
				implement a system of opportunity for release that will apply to child
				offenders who are serving a life sentence (as defined in section 3 of the
				Juvenile Justice Accountability and Improvement Act of 2009) for Federal
				offenses. The system shall conform as nearly as practicable to the laws and
				policies required of a State under section 3(a) of such Act and shall include
				provision for the same or similar notice to victims as States are required to
				provide under section 4 of such Act. The system shall be in addition to any
				other method of release that might apply to such an
				offender.
					.
			6.Grants to improve
			 legal representation of children facing or serving life in prison
			(a)Grants
			 authorizedThe Attorney
			 General shall, subject to the availability of appropriations, award grants to
			 States to improve the quality of legal representation of certain child
			 defendants and child offenders by providing for competent legal representation
			 for individuals who—
				(1)are charged with committing an offense,
			 before the individual attained the age of 18, that is subject to a sentence
			 that may include a term of imprisonment of life, or the functional equivalent
			 in years or more; or
				(2)are convicted of an offense committed
			 before the individual attained the age of 18, and are sentenced to a term of
			 imprisonment of life, or the functional equivalent in years or more, for that
			 offense, and who seek appellate or collateral relief, including review in the
			 Supreme Court of the United States.
				(b)Legal
			 representationIn this section, the term legal
			 representation means legal counsel and investigative, expert, and other
			 services necessary for competent representation.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			
